


Exhibit 10.36


SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (“this Agreement”) is made as of February 3, 2012 by
OMNICARE, INC. and OMNICARE MANAGEMENT COMPANY, corporations organized and
existing under the laws of the State of Delaware, with their principal place of
business at 1600 Rivercenter II, 100 East Rivercenter Boulevard, Covington,
Kentucky 41011 (collectively, the “Company”), and LEO P. FINN III (“Executive”).
RECITALS:
WHEREAS, Executive and Omnicare Management Company are parties to a certain
Employment Agreement dated August 21, 1997, as amended (the “Employment
Agreement”);
WHEREAS, Executive’s employment with the Company terminated on February 1, 2012;
and
WHEREAS, the parties wish to settle their mutual rights and obligations arising
from such termination of employment subject to the terms and conditions as
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein (including, without limitation, the payments specified in Section 2,
which Executive acknowledges exceed those payable pursuant to the Employment
Agreement), and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.
Cessation of Employment Relationship.



Executive’s employment with the Company terminated on February 1, 2012 (the
“Termination Date”). Executive resigned effective as of January 30, 2012 from
his position as Executive Vice President–Strategic Planning and Corporate
Development of the Company and from all other positions and offices with the
Company and any affiliate of the Company. Executive hereby waives any right to
notice of termination of his employment and payment in lieu thereof.


2.    Payment Obligations.
(a)    Severance. The Company shall pay or provide to Executive:
(i)    Executive’s accrued and unpaid base salary through the Termination Date,
in accordance with the Company’s normal payroll practices;
(ii)    $320,000.00 in pro-rata installments during the twelve-month period
beginning on the Release Date (as defined below) and ending on the first
anniversary of the Release Date, in accordance with the Company’s normal payroll
practices, with the first payment being made on the first payroll date following
the Release Date;
(iii)    any unreimbursed expenses as of the Termination Date in accordance


--------------------------------------------------------------------------------




with the Company’s standard procedures for expense reimbursement;
(iv)    pursuant to the terms of the applicable stock option agreements, any
unvested stock options held by Executive granted under the Company’s 2004 Stock
& Incentive Plan shall become fully vested on the Termination Date, and all
stock options shall remain exercisable for a period of ninety days following the
Termination Date;
(v)    as soon as practicable following the Release Date, a cash payment which
equals Executive’s account balance in the Company’s Excess Benefit Plan;
(vi)    as soon as practicable following the Release Date, a cash payment of
$502,609; and
(vii)    a cash payment of $240,000 paid at the same time that payments are made
under the Omnicare Inc. Annual Incentive Plan, but not later than March 15,
2012.
The parties understand that Executive is not entitled to, and shall not receive,
any incentive awards under the Omnicare, Inc. Annual Incentive Plan or the
Omnicare, Inc. 2004 Stock & Incentive Plan.
(b)    Restricted Stock. On the Termination Date, Executive held 73,259 shares
of unvested restricted stock of the Company issued under the Company’s 2004
Stock & Incentive Plan. All of such shares of restricted stock shall be
forfeited on the Termination Date.
(c)    Other Benefits.
(i)    The Company and Executive shall honor their obligations under the Split
Dollar Life Insurance Agreements between the Company and Executive;
(ii)    Executive shall be paid any amount due under any welfare or other
benefit plan of the Company in accordance with the terms of each such plan and
applicable law, including payment of any earned but unused vacation time as of
the Termination Date in accordance with Company policy;
(iii)    The Company shall pay Executive’s premiums for his COBRA health
insurance coverage for a period of eighteen (18) months (less Executive’s
employee contribution); and
(iv)    Executive shall be provided with outplacement services for one year
immediately following the Termination Date in accordance with Company policy.
Except as provided in this Section 2, Executive shall not be due any payments or
benefits from the Company in connection with his employment or the termination
of his employment.


--------------------------------------------------------------------------------




3.    Waiver and Release. The receipt of the payments and benefits provided
under this Agreement (other than the payments and benefits specified in Sections
2(a)(i), 2(a)(iii) and 2(c)(ii)) is conditioned upon the execution on the date
hereof and non-revocation by Executive of the General Release and Covenant Not
to Sue attached as Exhibit A hereto (the “Release”). If the Release is not
executed and non-revocable prior to the date that is thirty (30) days following
the Termination Date (the date the Release becomes non-revocable, the “Release
Date”) all payments under this Agreement shall be forfeited (other than the
payments and benefits specified in Sections 2(a)(i), 2(a)(iii) and 2(c)(ii)).
4.
Cooperation.

(a)    In consideration for the payments and benefits to Executive hereunder,
Executive hereby agrees that Executive shall be reasonably available to the
Company and its affiliates, reasonably cooperate with the Company and its
affiliates and provide information and assistance to the Company and its
affiliates, that relate to Executive’s prior positions with and work conducted
on behalf of the Company and its affiliates. Executive further agrees to assist
the Company and its affiliates with respect to all reasonable requests to
provide documents, testify, or otherwise assist in connection with any legal
proceeding or matter relating to the Company and its affiliates, including but
not limited to, any Federal, state or local audit, proceeding or investigation,
other than proceedings relating to the enforcement of this Agreement or other
proceedings in which the Executive is a named party whose interests are adverse
to those of the Company. Executive also hereby consents to testify on behalf of
the Company should the Company designate him to testify pursuant to a subpoena
served on the Company pursuant to Rule 30(b)(6) of the Federal Rules of Civil
Procedure. All such requests to provide services shall be scheduled with good
faith consideration for Executive’s personal, employment, and other obligations.
The Company shall reimburse Executive for all reasonable travel, lodging and
other similar expenses incurred in connection with fulfilling his obligations
under this Section 4(a).
(b)    Executive hereby agrees that he shall notify the Company promptly (and in
any event within two business days) if he is contacted in connection with any
governmental investigation that may concern the Company or its affiliates and,
without limitation of the foregoing, shall forward to the Company’s General
Counsel, by overnight delivery, any subpoena or other document received by him
in connection with any such matter within two business days of receipt.
(c)    Executive hereby agrees that he shall notify the Company promptly (and in
any event within two business days) if he is contacted in connection with any
litigation or proceeding that may concern the Company or its affiliates and,
without limitation of the foregoing, shall forward to the Company’s General
Counsel, by overnight delivery, any subpoena or other document received by him
in connection with any such matter within two business days of receipt.
(d)    In connection with Executive’s cooperation duties and responsibilities
under this section, Executive shall provide, within fifteen (15) days following
the date of this Agreement, an exit interview with an individual or individuals
designated by the Company. Executive hereby represents and warrants that during
such exit interview he shall provide a thorough and


--------------------------------------------------------------------------------




comprehensive description of all facts known to him personally and/or through
investigation, to the full extent of his knowledge or any belief, that the
Company or any of the Releasees (as defined in the Release), has violated or is
currently in violation of any federal or state law, regulation, standard,
requirement, or Corporate Compliance Program (specifically including but not
limited to the Federal False Claims Act, 31 U.S.C. § 3729 et seq., or any state
law equivalent, the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a, the
Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812, or the Federal
Anti-Kickback Statute, 42 U.S.C. § 1320a-7b et seq.).
5.    Noncompetition, Nonsolicitation and Nondisclosure.
(a)    For the avoidance of doubt, the provisions of Section 5 of the Employment
Agreement are incorporated by reference herein, and shall continue in full force
and effect from and after the Termination Date; provided, however, that
Executive acknowledges that any reference therein to “Business” means the
provision of pharmaceutical products and ancillary services, including specialty
pharmaceutical products and support services, to long-term care facilities,
other healthcare service providers and recipients of services from such
facilities, and any other businesses in which the Company or its affiliates is
engaged in on the Termination Date, or in which the Company or its affiliates
proposed to be engaged in within the 12 months preceding the Termination Date
(but only if Executive, or any member of the Company’s business development or
mergers and acquisitions teams, was actively engaged in the proposed business).
(b) Without limiting his obligations under Section 5 of the Employment
Agreement, Executive represents and warrants that he has not and shall not
disclose or provide to any person or entity, any confidential, proprietary or
trade secret information of or about the Company without the express written
authorization and consent of the Company. Executive agrees, promises and
warrants that he shall promptly (and in any event within two business days)
disclose to the Company’s General Counsel any and all confidential information
he is called upon to disclose to any person or entity in connection with any
legal process, including but not limited to any litigation or government
investigation, or public policy consideration prior to such disclosure.
6.    Non-Disparagement Covenant. Executive shall not make any statements,
whether written or oral, disparaging or denigrating the Company, including its
current, former and future officers, directors, employees, agents,
representatives, attorneys, and shareholders. The Company shall cause the
members of its board of directors, its executive officers and its employees with
the title of Senior Vice President or above, not to make any statements, whether
written or oral, disparaging or denigrating Executive, other than written or
oral statements among employees and directors of the Company.
7.
Miscellaneous.

(a)    Section 409A Compliance.
(i)    To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Internal Revenue Code (“Code Section
409A”),


--------------------------------------------------------------------------------




and this Agreement shall be construed and applied in a manner consistent with
this intent.
(ii)    With respect to any payment or benefit under Section 2, if any, that is
deferred compensation subject to Code Section 409A (after taking into account
all exclusions applicable to such payment under Code Section 409A) (the
“Separation Payments”), Executive shall not be deemed to have terminated
employment until he is deemed to have a Separation from Service (as defined
below), and Executive’s right to receive the Separation Payments shall be
treated as a right to receive a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii). As used under this Agreement, a
“Separation from Service” occurs when Executive dies, retires, or otherwise has
a termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.
(iii)    Notwithstanding any other provision herein to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under this Agreement is subject to Code Section 409A, (i) the amount of
such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (ii) reimbursement of any such expense shall be made by no later
than December 31 of the year following the calendar year in which such expense
is incurred, and (iii) the Executive’s right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
(c)    Withholding. All payments and benefits payable pursuant to this Agreement
shall be subject to reduction by all applicable withholding, offsets, social
security and other federal, state and local taxes and deductions.
(d)    Waiver. Failure of the parties at any time to enforce any provision of
this Agreement or to require performance by the other party of any provisions
hereof shall in no way affect the validity of this Agreement or any part hereof
or the right of either party thereafter to enforce its rights hereunder; nor
shall it be taken to constitute a condonation or waiver by the party of that
default or any other or subsequent default or breach.
(e)    Confidentiality. Executive agrees and promises to keep the facts and
terms of this Agreement completely confidential, and not to disclose such
information to anyone other than his spouse, attorneys and licensed tax and/or
professional investment advisor, all of whom shall be informed of and bound by
this confidentiality provision. Executive acknowledges that these obligations
are in addition to, and not in lieu of, any other obligations imposed by the
Corporate Compliance Program, and any other applicable Company manual or policy.
(f)    Return of Company Property. Executive shall return to the Company all
files, memoranda, documents, records, electronic records, software, copies of
the foregoing, credit cards, keys, identification badges and any other property
of the Company or its affiliates in his


--------------------------------------------------------------------------------




possession.
(g)    Nonadmission of Liability. This Agreement is not an admission of guilt or
wrongdoing by any Releasees (as defined in the Release) and Executive
acknowledges that the Releasees deny that they have engaged in wrongdoing of any
kind or nature.
(h)    Consent to Jurisdiction. The parties hereby (i) agree that any suit,
proceeding or action at law or in equity (an “Action”) arising out of or
relating to this Agreement must be instituted in state or federal court located
within Hamilton County, Ohio, (ii) waive any objection which he or it may have
now or hereafter to the laying of the venue of any such Action, (iii)
irrevocably submit to the jurisdiction of any such Action, and (iv) hereby waive
any claim or defense of inconvenient forum. The parties irrevocably agree that
service of any and all process which may be served in any such Action may be
served upon him or it by registered mail to the address referred to in Section
7(i) hereof, or to such other address as the parties shall designate in writing
by notice duly given in accordance with Section 7(i) hereof, and that such
service shall be deemed effective service of process upon the parties in any
such Action. The parties irrevocably agree that such service of process shall
have the same force and validity as if service were made to him or it according
to the law governing such service in the State of Ohio, and waive all claims of
error by reason of any such service.
(i)    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:
If to the Company:








Omnicare, Inc.
1600 RiverCenter II
100 East RiverCenter Boulevard
Covington, Kentucky 41011
Attention: General Counsel


If to Executive:
Leo P. Finn III
1000 Hatch Street
Cincinnati, OH 45202





Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
(j)    Assignment. No rights of any kind under this Agreement shall, without the
prior consent of the Company, be transferable to or assignable by Executive or
any other person or, except as provided by applicable law, be subject to
alienation, encumbrance, garnishment, attachment, execution or levy of any kind,
voluntary or involuntary. This Agreement shall be binding upon and shall inure
to the benefit of the Company and its respective successors and assigns.


--------------------------------------------------------------------------------




(k)    Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Ohio, without regard to the
conflicts of law principles thereof.
(l)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same document.
(m)    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
(n)    Entire Agreement. This Agreement (including the Release) constitutes the
entire understanding and agreement between the parties hereto and, except as
expressly set forth herein, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, concerning
the subject matter hereof, including but not limited to the Employment
Agreement. All negotiations by the parties concerning the subject matter hereof
are merged into this Agreement, and there are no representations, warranties,
covenants, understandings or agreements, oral or otherwise, in relation thereto
by the parties hereto other than those incorporated herein. No supplement
modification or amendment of this Agreement shall be binding unless executed in
writing by the parties.
(o)    Consequences of Breach by Executive. Executive acknowledges that the
Company is entering this Agreement in reliance on his promises, agreements,
warranties, and covenants to adhere to each of the responsibilities and duties
as described throughout this Agreement, and that the promises, agreements,
warranties, covenants, duties, responsibilities and obligations set forth in
each section of this Agreement each constitute a material inducement for the
Company to enter this Agreement. . In the event that Executive breaches Section
5 of this Agreement, the Company, in addition to any other remedies available to
it, shall cease payments under Section 2(a)(ii) hereof. In addition, in the
event that Executive materially breaches any provision of this Agreement,
Executive agrees and promises (i) to reimburse the Company for all of the
payments and benefits described in Sections 2(a)(vi) and 2(a)(vii) of this
Agreement, and (ii) that the Company shall cease payments and benefits under
Sections 2(a)(ii), 2(c)(iii) and 2(c)(iv) hereof. Executive further acknowledges
and agrees that the Company would be irreparably harmed by any actual or
threatened violation of this Agreement that involves disclosure of the
existence, terms, or amount payable under this Agreement, and that the Company
shall be entitled to an injunction prohibiting Executive from committing any
such violation.
(p)    In addition to any compensation recovery (clawback) which may be required
by this Agreement, law or regulation (including but not limited to any clawback
required by Section 954 of the Dodd-Frank Act), Executive acknowledges and
agrees that any compensation paid under this Agreement shall be subject to any
clawback requirements as set forth in the Company’s corporate governance
guidelines or policies and to any similar successor provisions as may be in
effect from time to time, including by reason of guidelines or policies adopted
following the Termination Date.


--------------------------------------------------------------------------------




SIGNATURES ON FOLLOWING PAGE


--------------------------------------------------------------------------------




INTENDING TO BE LEGALLY BOUND, the parties or their duly authorized
representatives have signed this Agreement as of the date first above written.


OMNICARE, INC.




_/s/ Priscilla Stewart-Jones_________________
By: Priscilla Stewart-Jones
Title: EVP, Human Resources




OMNICARE MANAGEMENT COMPANY




_/s/ Priscilla Stewart-Jones_________________
By: Priscilla Stewart-Jones
Title: EVP, Human Resources




EXECUTIVE




_/s/ Leo P. Finn III___________________
By: Leo P. Finn III








--------------------------------------------------------------------------------


EXHIBIT A
GENERAL RELEASE AND COVENANT NOT TO SUE


I, LEO P. FINN III, on behalf of myself and my heirs, executors, administrators
and assigns, in consideration of the separation agreement between Omnicare, Inc.
and Omnicare Management Company (collectively, the “Company”), and Leo P. Finn
III, dated as of February 3, 2012 (the “Separation Agreement”), to which this
General Release and Covenant Not to Sue (the “Executive Release”) is attached,
do hereby release and forever discharge and covenant not to sue the Company and
its subsidiaries, affiliates, directors, members, officers, executives, agents,
stockholders, and its and their affiliates, and its and their successors and
assigns (both individually and in their official capacities) (the “Releasees”),
from any and all actions, causes of action, covenants, contracts, claims,
demands, suits, and liabilities whatsoever, which I ever had, now have or may
have arising prior to or on the Effective Date (as defined below) relating to my
employment with or severance of my employment from the Company and its
affiliates (“Claims”).
By signing this Executive Release, I am providing a complete waiver and release
of all Claims and rights to assert any Claims on my behalf or on behalf of any
other person(s) or entity(ies) that may have arisen, whether known or unknown,
up until and including the Effective Date. This includes, but is not limited to,
claims based on Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866, the Age Discrimination in Employment Act of 1967 (including the Older
Workers Benefit Protection Act), the Americans With Disabilities Act, the Fair
Labor Standards Act, the Equal Pay Act, Sections 503 and 504 of the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, the Sarbanes Oxley Act, the Family and Medical Leave Act, the Executive
Retirement Income Security Act of 1974 (except as provided below), the Kentucky
Civil Rights Act (including Kentucky statutory provision regarding
discrimination against smokers), Ky. Rev. Stat. Ann §344.010 et seq.; the
Kentucky Human Rights Commission Regulations, Title 104 Ky. Admin. Regs. 1:010
et seq.; the Kentucky Wage Payment Law (including the Kentucky statutory
provision regarding parental leave for adoptions), Ky. Rev. Stat. Ann. §337.015
et seq.; the Kentucky Minimum Wage Law, Ky. Rev. Stat. Ann. §327.275 et seq.;
the Kentucky Equal Pay Law, Ky. Rev. Stat. Ann. §337.420 et seq.; the Kentucky
statutory provision regarding retaliation/discrimination against employees who
file a workers’ compensation claim, Ky. Rev. Stat. Ann. §342.197 et seq.; the
Kentucky Prevailing Wage Law, Ky. Rev. Stat. Ann. §337.505 et seq.; the Kentucky
Occupational Safety and Health Law, Ky. Rev. Stat. Ann. Chapter 338; the
Kentucky Equal Opportunities Act, Ky., Rev. Stat. Ann. §207.130 et seq.; the
Kentucky statutory provision regarding the right of employees to possess
firearms in personal vehicles, Ky. Rev. Stat. Ann. §237.106, the Ohio Civil
Rights Act, O.R.C. 4112 et seq., and all applicable amendments to the foregoing
acts and laws, or any common law, public policy, contract (whether oral or
written, express or implied) or tort law, and any other local, state or Federal
law, regulation or ordinance. This Executive Release shall not, however, apply
to any obligation of the Company pursuant to the Separation Agreement, any
rights to indemnification from the Company I may have or any benefit to which I
am entitled under any tax qualified pension plan of the Company or its
affiliates, COBRA continuation coverage benefits or any other welfare benefits
required to be provided by statute (claims with respect thereto, collectively,
“Excluded Claims”).
I understand that I am releasing Claims that I may not know about, and that this
is my


--------------------------------------------------------------------------------


knowing and voluntary intent, even though I recognize that someday I might learn
that some or all of the facts I currently believe to be true are untrue and even
though I might then regret having signed this Executive Release. Nevertheless, I
am assuming that risk and I agree that the Separation Agreement and this
Executive Release shall remain effective in all respects in any such case. I
expressly waive all rights I might have under any law that is intended to
protect me from waiving unknown claims. I understand the significance of doing
so.
I further agree, warrant, promise and covenant that, to the maximum extent
permitted by law, neither I, nor any person, organization, or other entity
acting on my behalf has filed or will file, charged or will charge, claimed or
will claim, sued or will sue, caused or will cause, or permitted or will permit
to be filed, initiated or will initiate, or charged or claimed, any lawsuit,
action for damages, investigation by any person or entity, or other relief
(including injunctive, declaratory, monetary or other relief) against the
Releasees with respect to any Claims other than Excluded Claims. I have not
assigned or transferred, and will not assign or transfer, any Claim I am waiving
and releasing, nor have I purported to do so.
Without limiting the scope of the Separation Agreement or this Executive Release
in any way, I certify that the Separation Agreement and this Executive Release
constitute a knowing and voluntary waiver of any and all rights or claims that
exist or that I have or may claim to have under the Age Discrimination in
Employment Act (“ADEA”), as amended by the Older Workers’ Benefit Protection Act
of 1990 (“OWBPA”) (29 U.S.C. §§ 621, et seq.). This Executive Release does not
govern any rights or claims that might arise under the ADEA after the Effective
Date.
I further acknowledge and agree that: (a) the consideration provided pursuant to
the Separation Agreement is in addition to any consideration that I would
otherwise be entitled to receive; (b) I have been and am hereby advised in
writing to consult with an attorney prior to signing the Separation Agreement
and this Executive Release; (c) I have been provided a full and ample
opportunity to study the Separation Agreement and this Executive Release,
including a period of at least twenty-one (21) days within which to consider it;
(d) to the extent that I take less than twenty-one (21) days to consider the
Separation Agreement and this Executive Release prior to execution, I
acknowledge that I had sufficient time to consider the Separation Agreement and
this Executive Release and that I expressly, voluntarily and knowingly waive any
additional time, and (e) any further negotiations or material or immaterial
changes to the Separation Agreement or this Executive Release shall not restart
the running of the 21-day review period described above; and (f) I am aware of
my right to revoke the Separation Agreement and this Executive Release at any
time within the seven (7) day period following the date that I sign the
Separation Agreement and this Executive Release, and that the Separation
Agreement and this Executive Release shall not become effective or enforceable
until the seven (7) day revocation period expires without revocation (the first
day on which the Separation Agreement and this Executive Release are
irrevocable, the “Effective Date”). Any such revocation must be in writing and
received within the stated time period to: Executive Vice President of Human
Resources, Priscilla Stewart-Jones, at Omnicare, Inc., 1600 River Center II, 100
East River Center Boulevard, Covington, KY 41011 during such period to be
effective.
I acknowledge that I have not relied on any representations or statements not
set forth in the Separation Agreement or this Executive Release. I will not
disclose the contents or substance


--------------------------------------------------------------------------------


of the Separation Agreement or this Executive Release to anyone except my
spouse, attorneys and licensed tax and/or professional investment advisor, all
of whom will be informed of and bound by this confidentiality provision.
This Executive Release will be governed by and construed in accordance with the
laws of the State of Ohio. If any provision in this Executive Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.
For the avoidance of doubt, any dispute regarding the terms of this Executive
Release shall be subject to Section 7(h) of the Separation Agreement.


IN WITNESS WHEREOF, I have executed this Executive Release on this 3rd day of
February, 2012.




_/s/ Leo P. Finn III_________
Leo P. Finn III






